DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Pursuant to communications filed on 22 October 2018, this is a First Action Non-Final Rejection on the Merits.  Claims 1-12 are currently pending in the instant application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 22 October 2018 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the Examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a joint axis classification unit”, “a path search unit”, “an axis group angle calculation unit” and “output unit” as found in claims 1, 11 and 12, “a model construction unit” and “an interference determination unit” as in claim 4,  and “an inverse kinematics unit” as in claim 7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, Applicant provides the claim limitation, “a path search unit for searching for a path of an angle of the joint axis classified into the path search axis group that minimizes an evaluation function for evaluating a planed trajectory, based on trajectory start point information representing a posture of the robot at a start point of the planed trajectory and trajectory end point information representing a posture of the robot at an end point of the planned trajectory”, however based on the currently provided claim language it is unclear what the metes and bounds of the claim limitation encompass, and therefore claim 1 is rendered indefinite.  Specifically, within the claim limitation, Applicant provides “evaluating a planed trajectory”, “start point of the planed trajectory” and “end point of the planned trajectory”, and as such it is unclear if these claimed trajectories, are all the same “planned” trajectory, or alternatively, if there is a “planed” trajectory claimed (i.e. a trajectory within a two dimensional plane) in addition to the planned trajectory.  For purposes of examination in view of the prior art below, Examiner has interpreted the term “planed trajectory” to be construed as “planned trajectory”. Accordingly, appropriate correction and/or clarification are earnestly solicited.
	Regarding claims 2-10, these claims are either directly or indirectly dependent upon a rejected base claim, and therefore these claims are also rejected under this section for at least their dependence upon a rejected base claim. Accordingly, appropriate correction and/or clarification are earnestly solicited.
	Regarding claim 9, Applicant provides the claim limitation, “a storage unit storing evaluation function information that means the evaluation function selected by a user”, however, based on the currently provided claim language, it is unclear what the metes and bounds of the claim limitation encompass, and therefore claim 9 is rendered indefinite.  Specifically, it is unclear what is meant by the phrase, “that means”, for instance, is the above limitation interpreted as the stored “evaluation function information comprises the evaluation function selected by a user” or alternatively if the stored “evaluation function information” includes a “means” for selecting an evaluation function selected by a user, or some other variation or alternative thereof.  Accordingly, appropriate correction and/or clarification are earnestly solicited.
Regarding claim 11, Applicant provides the claim limitation, “a path search step of searching for a path of an angle of the joint axis classified into the path search axis group that minimizes an evaluation function for evaluating a planed trajectory, based on trajectory start point information representing a posture of the robot at a start point of the planed trajectory and trajectory end point information representing a posture of the robot at an end point of the planned trajectory”, however based on the currently provided claim language it is unclear what the metes and bounds of the claim limitation encompass, and therefore claim 11 is rendered indefinite.  Specifically, within the claim limitation, Applicant provides “evaluating a planed trajectory”, “start point of the planed trajectory” and “end point of the planned trajectory”, and as such it is unclear if these claimed trajectories, are all the same “planned” trajectory, or alternatively, if there is a “planed” trajectory claimed (i.e. a trajectory within a two dimensional plane) in addition to the planned trajectory.  For purposes of examination in view of the prior art below, Examiner has interpreted the term “planed trajectory” to be construed as “planned trajectory”. Accordingly, appropriate correction and/or clarification are earnestly solicited.
Regarding claim 12, Applicant provides the claim limitation, “a path search unit for searching for a path of an angle of the joint axis classified into the path search axis group that minimizes an evaluation function for evaluating a planed trajectory, based on trajectory start point information representing a posture of the robot at a start point of the planed trajectory and trajectory end point information representing a posture of the robot at an end point of the planned trajectory”, however based on the currently provided claim language it is unclear what the metes and bounds of the claim limitation encompass, and therefore claim 12 is rendered indefinite.  Specifically, within the claim limitation, Applicant provides “evaluating a planed trajectory”, “start point of the planed trajectory” and “end point of the planned trajectory”, and as such it is unclear if these claimed trajectories, are all the same “planned” trajectory, or alternatively, if there is a “planed” trajectory claimed (i.e. a trajectory within a two dimensional plane) in addition to the planned trajectory.  For purposes of examination in view of the prior art below, Examiner has interpreted the term “planed trajectory” to be construed as “planned trajectory”. Accordingly, appropriate correction and/or clarification are earnestly solicited.
Regarding claim 12, Applicant provides the claim limitation, “the robot” in line 7 of the claim and additionally the claim limitation “a robot” in line 14 of the claim, and as such it is unclear if the claimed robots are the same/sole robot, or alternatively, if there are multiple robots provided with the production system.  Accordingly, appropriate correction and/or clarification are earnestly solicited.

	Examiner notes wherein the claim have been addressed below in view of the prior art of record, as best understood by the Examiner, in light of the 35 USC 112, second paragraph rejections provided herein.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Spector (US 6,004,016).
Regarding claim 1, Spector discloses a trajectory planning apparatus, comprising: 
a joint axis classification unit (Figures 1 & 3, line 22) for classifying a plurality of joint axes of a robot (Figure 1, robotic manipulator system 16) into a plurality of different axis groups, according to joint axis classification information for classifying into a plurality of different axis groups including at least a path search axis group (Figures 1 & 3; at least as in column 6, lines 34-column 7, line 4 and column 8, lines 3-26, wherein the supervisor receives the initial and current state of the manipulator over line 22, including all the joint axis angles and positions); 

an axis group angle calculation unit (Figure 3, waypoint interpolator 40) for calculating an angle of the joint axis classified into each axis group other than the path search axis group during the search of the path by the path search unit (Figures 1-4; at least as in column 8, lines 15-31, specifically wherein the waypoint interpolator 40 receives the waypoint list from the path planner 12 and determines any required combination of joint angle/position, rate, or acceleration at a time resolution finer than the waypoint list).
Regarding claim 2, Spector further discloses wherein the axis group angle calculation unit calculates the angle of the joint axis classified as a direction adjustment axis group, based on direction constraint information about a tip of a robot arm (at least as in column 8, line 15-column 9, line 37, specifically as in at least column 8, lines 20-29).
Regarding claim 3, Spector further discloses wherein the axis group angle calculation unit calculates the angle of the joint axis classified as the direction adjustment axis group by using inverse kinematics based on direction constraint information (at least as in column 8, line 15-column 9, line 37, specifically as in at least column 9, lines 7-19).
Regarding claim 4, Spector discloses the apparatus further comprising: a model construction unit (Figure 3, control law module 42) for constructing a robot model based on robot configuration information including at least information on the joint axis of the robot and three-dimensional model data representing a shape of the robot, and constructing an interference object model based on interference object configuration information including three-dimensional model data of the interference object and information indicating an installation position of the 
Regarding claim 5, Spector further discloses wherein the joint axis classification unit classifies the plurality of joint axes into the plurality of different axis groups based on the evaluation function, when there is no joint axis classification information (Figures 1 & 3; at least as in column 6, lines 34-column 7, line 4 and column 8, lines 3-26).
Regarding claim 6, Spector further discloses wherein the joint axis classification unit refers to a table in which the evaluation function and a classification pattern of the joint axis correspond to each other when there is no joint axis classification information, and then classifies the plurality of joint axes into the plurality of different axis groups based on the evaluation function (Figures 1 & 3; at least as in column 6, lines 34-column 7, line 4 and column 8, lines 3-26).
Regarding claim 7, Spector discloses the apparatus further comprising: an inverse kinematics unit for converting a position and a direction of the tip of the robot arm included in the trajectory start point information and the trajectory end point information into an angle of the joint axis of the robot (at least as in column 8, line 15-column 9, line 37, specifically as in at least column 9, lines 7-19).
Regarding claim 8, Spector further discloses wherein the evaluation function outputs at least one of a total change amount of all the joint axes of the robot, a movement amount of the tip of the robot arm, an operation time of the robot, an acceleration applied to the tip of the 
Regarding claim 9, Spector discloses the apparatus further comprising: a storage unit storing evaluation function information that means the evaluation function selected by a user, wherein the path search unit searches for a path that minimizes the evaluation function represented by the evaluation function information (Figures 1-4; at least as in column 7, lines 9-50 and column 8, lines 3-56).
Regarding claim 10, Spector further discloses wherein when a plurality of evaluation functions are selected by the user, the path search unit searches for a path that minimizes a weighted sum of the plurality of selected evaluation functions (Figures 1-4; at least as in column 6, lines 23-53 and column 7, lines 9-50).
Regarding claim 11, Spector discloses a trajectory planning method using a trajectory planning apparatus, comprising: 
a joint axis classification step of classifying a plurality of joint axes of a robot (Figure 1, robotic manipulator system 16) into a plurality of different axis groups, according to joint axis classification information for classifying into a plurality of different axis groups including at least a path search axis group (Figures 1 & 3; at least as in column 6, lines 34-column 7, line 4 and column 8, lines 3-26, wherein the supervisor receives the initial and current state of the manipulator over line 22, including all the joint axis angles and positions); 
a path search step of searching for a path of an angle of the joint axis classified into the path search axis group that minimizes an evaluation function for evaluating a planed trajectory, based on trajectory start point information representing a posture of 
an axis group angle calculation step of calculating an angle of the joint axis classified into each axis group other than the path search axis group during the search of the path in the path search step (Figures 1-4; at least as in column 8, lines 15-31, specifically wherein the waypoint interpolator 40 receives the waypoint list from the path planner 12 and determines any required combination of joint angle/position, rate, or acceleration at a time resolution finer than the waypoint list).
Regarding claim 12, Spector discloses a production system comprising: 
an assembly sequence/line configuration planning device (Figures 1 & 4, supervisor 10; at least as in column 6, lines 23-53); 
a trajectory planning apparatus (Figures 1-4, Path Planning and Execution System 18; at least as in column 6, lines 23-29 and lines 49-62); and 
a work time calculation device (Figure 2, path segment timing module 36; at least as in column 7, lines 9-23 and column 8, lines 3-29), 
wherein the assembly sequence/line configuration planning device prepares an assembly sequence of the product and a line configuration plan using the robot based on product design information including product design data and robot production capability information indicating a production capability of the robot, thus generating trajectory start point information, trajectory end point information, and work content information (at least as in column 6, line 23-column 7, line 23), 
the trajectory planning apparatus includes: 
a joint axis classification unit (Figures 1 & 3, line 22) for classifying a plurality of joint axes of a robot (Figure 1, robotic manipulator system 16) into a plurality of different axis groups, according to joint axis classification information for classifying into a plurality of different axis groups including at least a path search axis group (Figures 1 & 3; at least as in column 6, lines 34-column 7, line 4 and column 8, lines 3-26, wherein the supervisor receives the initial and current state of the manipulator over line 22, including all the joint axis angles and positions); 

an axis group angle calculation unit (Figure 3, waypoint interpolator 40) for calculating an angle of the joint axis classified into each axis group other than the path search axis group during the search of the path by the path search unit (Figures 1-4; at least as in column 8, lines 15-31, specifically wherein the waypoint interpolator 40 receives the waypoint list from the path planner 12 and determines any required combination of joint angle/position, rate, or acceleration at a time resolution finer than the waypoint list); and 
an output unit (Figure 3, path execution module 14) for outputting trajectory information including a chronological angle of each joint axis of the robot and representing a trajectory connecting the start point indicated by the trajectory start point information with the end point indicated by the trajectory end point information to the work time calculation device (Figures 1-4; at least as in column 6, line 49-column 7, line 4 and column 8, line 15-column 9, line 19, specifically wherein the robot receives manipulator joint commands from the path execution module), 
the work time calculation device calculates the work time of the robot based on the work content information and the trajectory information, and the work time of the robot calculated by the work time calculation device is fed back to the assembly sequence/line configuration planning device as the robot production capability information (Figures 1-4; at least as in column 6, lines 23-53, column 7, lines 9-23 and column 8, lines 3-56).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892 – Notice of References Cited form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN L SAMPLE whose telephone number is (571)270-5925.  The examiner can normally be reached on Monday-Friday 7:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (571)272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JONATHAN L SAMPLE/Primary Examiner, Art Unit 3664